Case 6:20-cv-00727-ADA Document 7-1 Filed 03/24/20 Page 1 of - | [ E 0

AUG - 6 2020
THE UNITED STATES DISTRICT COURT CLERK, U.S. DISTRICT CLERK
FOR THE WESTERN DISTRICT OF TEXAS BY oRN OB TRICEOF TEXAS
— DEPUTY

SEVENTH SUPPLEMENTAL ORDER REGARDING
COURT OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES
CREATED BY THE COVID-19 PANDEMIC

This Order is being issued in response to the continued outbreak of novel coronavirus in the
United States and the State of Texas. The World Health Organization has declared that COVID-19
qualifies as a global pandemic, having spread across no less than 120 countries with more than
4,800,000 confirmed cases in the United States, as of August 5, 2020, according to the Centers for
Disease Control (CDC). The United States District Court for the Western District of Texas has been
closely monitoring the outbreak of novel coronavirus (which causes the disease designated as
COVID-19), including careful monitoring of the developing guidance from the CDC. The CDC has
described the outbreak in the United States as a “rapidly evolving situation” and is providing
continuously updated guidance as to the appropriate community response to COVID-19 as conditions
worsen. The state of Texas has seen an increase in COVID-19 cases from 63 on March 15, 2020, to
481,000 as of August 5, 2020. The CDC’s guidance includes multiple types of migration strategies
generally aimed at reducing or avoiding exposure to infected individuals.

As of the date of this Order, there have been thousands of confirmed cases of coronavirus
within the Western District of Texas. The State of Texas has made a disaster declaration in response.
The CDC and other public health entities have recommended social distancing as a means to limit
further community spread of COVID-19. The Court is concerned with the health and safety of the
public, Court employees, staff of other entities with whom the Court personnel interact, litigants,
including defendants in criminal matters, counsel, interpreters, law enforcement officials, and jurors
who must work in close quarters to hear evidence and to deliberate.

Therefore, given the continued severity of the risk to the persons listed above by the spread
of COVID-19 in the Western District of Texas, and taking into consideration matters of public
health, while reducing the size of public gatherings and the need for travel, the Court orders as
follows:

1. All civil and criminal bench and jury trials scheduled to begin on any date from now
through September 30, 2020, are continued, to a date to be reset by each Presiding Judge.
Continuances do not continue any pending deadlines other than the trial dates. Attorneys
should contact the Presiding Judges in the continued cases if they seek to modify such
deadlines.

2. Due to the Court’s reduced ability to obtain an adequate spectrum of jurors and due to the
reduced availability of attorneys and Court staff to be present in courtrooms because of
the public health considerations described above, the time period of the continuances
implemented by this Order are excluded under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A). The Court finds that the ends of justice served by ordering these
continuances outweigh the best interests of the public and each defendant’s right to a
speedy trial. In fact, the best interests of the public are served by these continuances.

3. The Court recognizes that not every division within the district is similarly situated. The
Western District of Texas is geographically large and encompasses approximately 93,000
Case 6:20-cv-00727-ADA Document?-1 Filed 03/24/20 Page 2 of 2

square miles and 68 counties with many counties far more populous than others. The
public health situation related to the novel coronavirus in each division may differ and
judges in individual divisions may determine that the conditions in their communities
safely allow for an adequate spectrum of jurors and sufficient availability of attorneys.
Accordingly, courts in the district may opt to conduct jury trials within their respective
division subject to a determination, based upon the facts and circumstances unique to the
division, that conducting jury trials would not compromise the health and safety of Court
personnel, litigants, counsel, law enforcement, witnesses, and jurors. If judges in a
specific division determine jury trials can be safely conducted, the most senior district
judge within the relevant division may enter an order making those findings and
resuming jury trials for the division despite this order and with notice to the Chief Judge.

Grand Juries will continue in every division as determined and scheduled by the United
States Attorney’s Office.

4. Judges may continue to hold in-person hearings, sentencing proceedings, and
conferences, but counsel may seek relief from those matters by appropriate motions. The
parties are encouraged to seek to participate in non-sentencing hearings and conferences
by telephone or video. This Order does not impact any court’s consideration of particular
matters on the pleadings alone.

5. Magistrate Judges will continue to preside over criminal matters, such as initial
appearances, arraignments, detention hearings, pleas, and the issuance of warrants.

6. Any events involving the Court that are not case-specific, including, but not limited to,
continuing legal education courses, public tours, administration of oaths to attorneys, and
naturalization ceremonies conducted by the Court which are scheduled to occur between
now and September 30, 2020, are hereby cancelled and will be rescheduled as
appropriate.

7. Allof the courthouses of the Western District of Texas will remain open for business
subject to any restrictions imposed by a judge or judges in each division. However, many
employees, including some of chambers staff, will be teleworking, but they will be
accessible by phone. Electronic filings may continue to be made through the CM/ECF
system.

8. Any delivery directed to chambers shall be delivered instead to the Clerk’s offices in each
courthouse.

9. Unless vacated, modified, or extended, this Order will remain in effect through
September 30, 2020, and will then expire.

FOR THE COURT.
So ORDERED and SIGNED this 6" day of August, 2020.

ORLANDO L. GARCIA \
Chief United States District Judge
